MR. JUSTICE ANGSTMAN:
(specially concurring).
I agree with the result reached in the foregoing opinion solely on the ground of stare decisis. I see no substantial difference between this case and that of State ex rel. Irvine v. District Court, 125 Mont. 398, 239 Pac. (2d) 272. Also the cases of State v. Pepion, 125 Mont. 13, 230 Pac. (2d) 961, and State v. McClure, 127 Mont., 534, 268 Pac. (2d) 629, compel the conclusion arrived at in this case. I disagreed with the majority opinion in each of the foregoing cases. My views of the law are set forth in my dissenting opinions therein. But it is now settled by the foregoing cases that if an Indian ward commits a crime at a place which was once a part of an Indian reservation the state courts have no jurisdiction over him, even though the Federal Government has relinquished its title to the land where the crime was committed.
I do not agree however that the case of State v. Big Sheep, 75 Mont. 219, 243 Pac. 1067, 1071, supports the conclusion reached in the foregoing opinion of Mr. Justice Bottomly. The part of the opinion in the Big Sheep case quoted by Mr. Justice Bottomly is subject to the further statement made in the Big Sheep case that “Lands to which the United States has parted with title, and over which it no longer exercises control, even if within the exterior boundaries of the reservation, are not deemed a part of the reservation.”
The part of the Big Sheep case that would apply here is that part reading: “If defendant is a ward of the government, and the act was committed by him upon land to which the United States has relinquished title, the state has jurisdiction * * * ’ ’.
It is my contention that the Big Sheep case has been overruled *45by necessary implication by the later cases above cited and on that account I agree with the conclusion reached in the foregoing opinion prepared by Mr. Justice Bottomly.